IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2226 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 71 DB 2015
           v.                   :
                                :            Attorney Registration No. 59118
SCOTT DiCLAUDIO,                :
                Respondent      :            (Philadelphia)


                                      ORDER


PER CURIAM


      AND NOW, this 10th day of December, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is hereby granted, and Scott DiClaudio is

subjected to Public Censure by this Court.